Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 7,8,10-14,21,22,24-28,35-37,39-42,44-50,52-56,63,64,66-70,76,77,79-83,87,88,90-94,98,99 and 101,105 have been cancelled
Claims 1-6, 9, 15-20, 23, 29-34, 38, 43-48, 51, 57-62, 65, 71-75, 78, 84-86, 89, 95-97 and 100  have been submitted for examination
Claims 1-6, 9, 15-20, 23, 29-34, 38, 43-48, 51, 57-62, 65, 71-75, 78, 84-86, 89, 95-97 and 100  have been rejected
Claim Rejections - 35 USC § 101
1.	Claims 15-20 and 23 of the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer readable medium including instructions”  is not tangibly embodied. “A non-transitory computer readable medium” overcomes such rejection.
2.	Claims 29-34 and 38 of the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer readable medium including instructions”  is not tangibly embodied. “A non-transitory computer readable medium” overcomes such rejection.
3.	Claims 57-62 and 65 of the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer readable medium including instructions”  is not tangibly embodied. “A non-transitory computer readable medium” overcomes such rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims  1-6, 9, 15-20, 23, 29-34, 38, 43-48, 51, 57-62, 65, 71-75, 78, 84-86, 89, 95-97 and 100  
are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eastin US publication no. 2014/0118023 (Hereinafter Easton).
5.	In regard to claim 1, Easton teaches:
A method for error correction in a quantum circuit, the method comprising: 
configuring a quantum circuit according to a plurality of configuration parameters, the quantum circuit comprising an encoding circuit and a decoding circuit; 
(Figure 1, ref. ( 22) & (26) and sections  [0021]-[0023] In Easton)
inputting each of a plurality of training states to the quantum circuit, each training state comprising a plurality of logical qubits; 
(Figure 1, ref. (14) thru (17) & ( 22) & (12) and sections  [0021]-[0023] In Easton)
applying the encoding circuit to each of the plurality of training states and to a plurality of input syndrome qubits, each syndrome qubit having a default state, to produce encoded training states; 
(Figure 1, ref. ( 22) & (26) and sections  [0021]-[0023] In Easton)
applying the decoding circuit to each of the encoded training states to determine a plurality of outputs; 
(Figure 1, ref. (26) and sections  [0021]-[0023] In Easton)
measuring a fidelity of the quantum circuit for the plurality of training states based on the plurality of outputs; 
(Figures 4, 6 & 7 and section [0014] in Easton)
providing the fidelity to a computing node; 
(Figures 4, 6 & 7 and section [0014] in Easton)
determining a first plurality of optimized configuration parameters by the computing node, the first plurality of optimized configuration parameters maximizing the fidelity of the encoding circuit for the plurality of training states.
(Figure  4  and section [0042] in Easton)
6.	In regard to claim 2, Easton teaches;
The method of claim 1, wherein the quantum circuit further comprises a recovery circuit, the method further comprising: 
applying the recovery circuit to each of the encoded training states and to a plurality of refresh qubits, each refresh qubit having a default state; 
measuring a fidelity of the recovery circuit; 2Application No.: 16/647,188Docket No.: HCU-02501 
providing the fidelity of the recovery circuit to the computing node; 
determining a second plurality of optimized configuration parameters by the computing node, the second plurality of optimized configuration parameters maximizing the fidelity of the recovery circuit.
(Figure 4 and sections [0045]-[0048] in Easton)
7.	In regard to claim 3, Easton teaches:
The method of claim 1, wherein the default state is a ground state.
(Sections [0016] & [0024] Easton)
8.	In regard to claim 4, Easton teaches:
The method of claim 1, wherein determining the plurality of optimized configuration parameters further comprises: 
iteratively reconfiguring the quantum circuit according to a plurality of updated configuration parameters and measuring the fidelity of the quantum circuit for the plurality of training states.
(Figure 4 and sections [0045]-[0048] in Easton)
9.	In regard to claim 5, Easton teaches:
The method of claim 1, further comprising: 
randomly selecting the plurality of training states from a superset of training states.
(Figure 4 and sections [0045]-[0048] in Easton)
10.	In regard to claim 6, Easton teaches:
The method of claim 1, wherein measuring the fidelity comprises- 
determining an average fidelity estimate of the quantum circuit; 
determining a worst-case fidelity of the quantum circuit; or 
measuring an error rate of the quantum circuit.
(Figure 4 and sections [0045]-[0048] in Easton)
11.	In regard to claim 9, Easton teaches”
The method of claim 1, wherein the quantum circuit comprises- 
nonlinear optical media; 
a cavity quantum electrodynamics device; 
an ion trap; 
a nuclear magnetic resonance device; 
a superconducting device; or a solid state device.
(Figure 1 and sections [0003]-[0004] in Easton)
12.	Claims 15-20 and 23 are rejected for the same reasons as per claims 1-6 and 9.
13.	Claims 29-34 and 38 are rejected for the same reasons as per claims 1-6 and 9.
14.	Claims 43-48 and 51 are rejected for the same reasons as per claims 1-6 and 9.
15.	Claims 57-62 and 65 are rejected for the same reasons as per claims 1-6 and 9.
16.	Claims 71-75 and 78 are rejected for the same reasons as per claims 1-6 and 9.
17.	Claims 84-86 and 89 are rejected for the same reasons as per claims 1-6 and 9.
18.	Claims 95-97 and 100 are rejected for the same reasons as per claims 1-6 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112